DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-13, 15 are objected to because of the following informalities: 
Claim 1 recites “the captured multichannel signal”, “the obtained set of M components”, “classifying the components of the set of M components into …”, “corresponding to N direct sound sources”, “depending on the sets of first and second descriptors”, which should be -- the captured multichannel sound signal --, -- the obtained set of M sound components --, -- classifying the components of the obtained set of M sound components into …--, -- corresponding to the N direct sound sources --, -- depending on the sets of bivariate first and univariate second descriptors --, respectively for consistent usage of the same terms through claims. Note: claims uses “a set of M sound components”, “the set of M components”, “the obtained set of M components”, etc. and usage of the same term shall be consistent through claims if they represent the same term. Claim 1 further recites “a first class of N components called direct components corresponding to … and a second class of M-N as direct components corresponding to … and a second class of M-N components as reverberant components …-- because it appears that “direct components” and “reverberant components” are not mere naming of the components. Claim 1 further recites “of probability of belong to one of the classes …” which should be --of a probability of belong to one of the classes …-- because the term “probability” is not plural. Claims 2-12 are objected due to the dependencies to claim 1.
Claim 13 is objected for the at least similar reasons as described in claim 1 above since claim 13 recited similar deficient features as recited in claim 1. 
Claim 15 is objected for the at least similar reasons as described in claim 1 above since claim 15 recited similar deficient features as recited in claim 1. 
Claim 3 further recites “the two components of the pair” which may be -- the two components of the pair of the obtained set of M sound components -- for clarification. Claims 4-6 are objected due to the dependencies to claim 3.
Claim 5 further recites “an indicator of reliability of …”, “on coherence between …”, which should be -- an indicator of a reliability of …--, and --on a coherence between …--.
Claim 6 is objected for the at least similar reasons as described in claim 5 above since claim 6 recited similar deficient features as recited in claim 5. For example, claim 6 recites “of reliability”, “opposing sign”, etc.
Claim 8 further recites “the most probable combination of the classifications of the M components” which should be a most probable combination of the classifications of the M components. Claim 9-10 are objected due to the dependencies to claim 8.
Claim 10 further recites “the possible combinations on ” which should be –
Claim 11 further recites “the univariate descriptors” and “the bivariate descriptors” which should be –the set of the univariate second descriptors--  and the set of the bivariate first descriptors--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “delivering classification information of the components from the classifying act on …” and previously recited “classifying the components of the set of M components into classes of components, comprising a first class of N components called direct components corresponding to … and a second class of M-N components called reverberant components” in claim 1, which is confusing because it is unclear whether “the components” in the “… the components from the classifying act on …” is referred back to components in the “classifying the components of the set of M components”, components in the “classes of components”, N components in the “a first class of N components called direct components …”, or M-N components in the “a second class of M-N components called reverberant components” Claim 1 further recites “classifying the components of the set of M components into classes of components, comprising a first class of N components called … and a second class of M-N components …” which is further confusing because it is unclear whether “the components of the set of M components”, “classes of components”, or “classifying the components” “comprising a first class of N components called direct components … and a second class of M-N components called …” and thus, further renders claim indefinite. Claim 1 further recites “classifying the components of the set of M components into classes of components, …; and delivering classification information of the components from the classifying act on …” which is further confusing because it is unclear whether “the classifying act” is referred to “classifying the components of …” or not and if  “the classifying act” is referred to “classifying the components of …”, it is further unclear whether “classes of components” would be the same as “classification information of the components” or not and otherwise, if it is not, it appears to have insufficient antecedent basis for the limitation “the components” from “the classifying act” and thus, further renders claim indefinite. Claim 1 further recites “classifying the components of the set of M …, using a calculation of probability of belonging to, depending on the sets of first and second descriptors; and …” which is further confusing because it is unclear whether steps “using …” and “depending …” are parallel with the step “classifying …” or “classifying …” is relied on steps “using …” and “depending …” and it is unclear what is “depending on the sets of …” and it is unclear whether “classifying …” is “depending on …”, “using a calculation of …” is “depending on …”, or “first class of …” is “depending on …”, “second class of …” is “depending on …”, etc. Claims 2-12 are rejected due to the dependencies to claim 1. Claim 1 further recites “the components of pairs of the 
Claim 13 is rejected for the at least similar reasons described in claim 1 above since claim 13 recited the similar deficient features as recited in claim 1.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recited the similar deficient features as recited in claim 1.
Claim 2 further recites “wherein calculating a bivariate descriptor comprises …” which is further confusing because it is unclear whether “a bivariate descriptor” herein is referred to one of the previously cited “a set of bivariate first descriptors” in the parent claim 1 or not and it should be --wherein calculating a bivariate first descriptor of the set of bivariate first descriptors comprises …-- or similar to positively and clearly recite the relationship of “a bivariate descriptor” and “a set of bivariate first descriptors”. Claim 2 further recites “a coherence score between two of the components” which has similar problem as discussed in claim 1 above because it is unclear whether “the components” herein is referred back to components in the “classifying the components of the set of M components”, components in the “classes of components”, N components in the “a first class of N components called direct components …”, or M-N components in the “a second class of M-N components called reverberant components” and thus, further renders claim indefinite.
Claim 3 is rejected for the at least similar reason as described in claim 2 above because claim 3 recites the similar deficient feature as recited in claim 2, for example, claim 3 recites “a bivariate descriptor” which is unclear whether this term is the same as “a set of bivariate first descriptors” or not.
Claim 4 further recites “the two components” and parent claim 3 recites “the two components of the pair” which is further confusing because it is unclear whether “the two components” is the same as the two components of the pair, or “two of the components” and thus, further renders claim indefinite.  If they are referred to the same term, the should be used consistently through claims.
Claim 5 further recites “The method as claimed in claim 3, wherein the determination fo the delay between two components of the pair is associated with an indicator of reliability of a sign of the delay, which depends on coherence between the components of the pair” which is further confusing because it is unclear whether the word “which” herein is referred back to “the determination”, “the delay”, “two components”, “pair”, “indicator”, “reliability”, or “a sign”, and thus, further renders claim indefinite.
Claim 6 is rejected for the at least similar reason as described in claim 5 above because claim 6 recites the similar deficient feature as recited in claim 5, for example, “…, which depends on a ratio of …”.
Claim 7 further recites “wherein the calculation of a univariate descriptor” which is further confusing because it is unclear whether “a univariate description” is the same as or from the “a set of univariate second descriptors” as recited in parent claim 1 or not.
Claim 8 further recites “the descriptors” which is confusing because it is unclear whether the term “descriptors” is referred to “bivariate first descriptors”, “univariate second descriptors”, or combination thereof, and thus, renders claim indefinite. Claim 9-10 are rejected due to the dependencies to claim 8.
Claim 9 is rejected for the at least similar reason as described in claim 8 above because claim 9 recites the similar deficient features as recited in claim 8, for example, “with the descriptors”. 
Claim 10 further recites “preselecting the possible combinations on the basis of just the univariate descriptors” which is confusing about the word “just” between the words “basis of” and “the univariate descriptors”.
Claim 11 further recites “preselecting the components” which is further confusing because it is unclear whether “the components” herein is referred to “components in the “classifying the components of the set of M components”, components in the “classes of components”, N components in “a first class of N components called direct components …”, or M-N components in the “a second class of M-N components called reverberant components” and thus, renders claim indefinite. Claim 11 is further rejected for the at least similar reason as described in claim 10 above, for example, claim 11 recites “”on the basis of just the univariate descriptors”.

Examiner Comments

There are many 35 USC 112(b) issues in claims mixed with formality issues, which cause confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654